UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7004


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTAR S. SEABROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00014-REP-1)


Submitted:   June 27, 2013                    Decided:   July 5, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antar S. Seabrooks, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Antar S. Seabrooks appeals the district court’s order

granting his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006). ∗            We have reviewed the record and

find       no   reversible    error.     Accordingly,       we    affirm.      United

States v. Seabrooks, No. 3:07-cr-00014-REP-1 (E.D. Va. May 24,

2012).          We dispense with oral argument because the facts and

legal       contentions      are   adequately   presented        in   the   materials

before      this    court    and   argument   would   not    aid      the   decisional

process.



                                                                              AFFIRMED




       ∗
       Although the district court granted Seabrooks § 3582
relief, the reduction granted by the court did not reduce his
sentence to the full extent requested.



                                          2